Citation Nr: 0319928	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-11 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability 
manifested by dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from December 1965 to October 
1967.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of September 1998 by the Department 
of Veterans Affairs (VA) Montgomery, Alabama, regional office 
(RO).  In June 2002, the Board decided two other issues which 
were on appeal, and initiated internal development of the 
remaining two issues.  Pursuant to the Board's request, the 
veteran was afforded a disability evaluation examination by 
the VA in October 2002.  The Board remanded the case in May 
2003 to allow the RO to consider this additional evidence.  
The RO again denied the veteran's claims, and the case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  Hypertension was not present during service, was not 
manifest within a year after service, and the veteran's 
current hypertension did not develop as a result of any 
incident during service.

3.  A disability manifested by dizziness was not present 
during service and did not develop as a result of any 
incident during service.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  A disability manfiested by dizziness was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The SOC and SSOCs included summaries of the evidence which 
had been obtained and considered.  The SOC and SSOCs also 
included the requirements which must be met to establish 
service connection.  The basic elements for establishing 
service connection have remained unchanged despite the change 
in the law with respect to duty to assist and notification 
requirements.  The communications, such as letters from the 
RO dated in March 2003, June 2003, and July 2003, provided 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
claims file contains his service medical records and his VA 
medical treatment records.  The veteran has been afforded 
disability evaluation examinations by the VA.  The Board does 
not know of any additional relevant evidence which has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To Service Connection For Hypertension.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that he is entitled to service-
connection for hypertension because the disorder was incurred 
in service or manifested during the presumptive period.  
After reviewing all of the evidence, the Board finds that the 
veteran's current hypertension was not present until many 
years after service, and is not etiologically or causally 
related to active duty service or any incident therein.  

The veteran's service medical records do not contain any 
references to hypertension or high blood pressure.  The 
report of a medical history given by the veteran in October 
1967 for the purpose of his separation from service shows 
that he denied having high blood pressure.  The report of a 
medical examination conducted at that time shows that 
examination of the cardiovascular system was normal.  His 
blood pressure reading at that time was normal at 130/80.  

The veteran filed a claim for disability compensation with 
the VA in July 1970, but did not make any mention of 
hypertension.  The report of a disability evaluation 
examination conducted by the VA in October 1970 shows that 
his blood pressure was only 110/70.  It was noted that he 
took no medication.  

The veteran first raised his claim for service connection for 
hypertension in April 1998.  In an authorization form which 
the veteran completed in May 1998, he indicated that he had 
been treated for hypertension by the VA since 1995.  

The first medical evidence of hypertension is dated many 
years after separation from service.  The earliest post 
service records reflecting an elevated blood pressure level 
are records from the Walker Baptist Medical Center dated in 
December 1995 which show that when being evaluated for 
complaints of dizziness the veteran's blood pressure readings 
were 145/92 in the right arm and 142/98 in the left arm.  

During a hearing held before the undersigned Veterans Law 
Judge in January 2001, the veteran stated that he first 
developed hypertension in 1969.  He said that he was told 
this by a VA doctor in Birmingham, but that he did not recall 
the doctor's name.  He further stated that he was not told 
the actual blood pressure reading at that time.  He reported 
that he was not actually placed on hypertension medication 
until 1997.  

In reviewing the veteran's testimony, the Board notes that 
the VA records obtained from the VA medical center in 
Birmingham do not contain any indication that his 
hypertension had its onset within the presumptive period.  
The treatment records date back to 1970, but pertain to other 
disorders.  The fact that the veteran had normal blood 
pressure when examined by the VA for disability compensation 
in 1970 demonstrates that hypertension was not present at 
that time.  Moreover, the veteran's testimony to the effect 
that hypertension was diagnosed by the VA shortly after 
service is contradicted by his own earlier statement in his 
authorization form in which he reported treatment at the VA 
medical center beginning in 1995.  Although the veteran has 
offered his own theory that his current blood pressure 
problems are related to service, the mere contentions of the 
veteran, no matter how well-meaning, without medical evidence 
that would etiologically relate his claimed disability with 
an event or occurrence while in service, will not support the 
claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Although the veteran had reported 
that his doctors had told him that he had hypertension 
shortly after service, those statements by the veteran are 
not sufficient to support the claim.  The Court has held that 
hearsay medical evidence, as transmitted by a lay person, 
does not constitute competent medical evidence because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  See also Kirwin v. Brown, 
8 Vet. App. 148, 153 (1995).

None of the current treatment records contain any medical 
opinion linking the veteran's current hypertension with 
service.  The report of a hypertension examination conducted 
by the VA in October 2002 shows that the veteran reported 
that he believed that his hypertension started some time back 
close to Vietnam.  His medications were not started until 
1997.  The examiner further stated that on review of the 
records he was unable to find evidence of hypertension in 
long ago medications.  The pertinent diagnosis was essential 
hypertension.  The examiner stated that he was unable to 
verify that the onset of this disorder was prior to 1997.  

In summary, the preponderance of the evidence shows that 
hypertension was not present during service, was not 
manifested within a year after service, and the veteran's 
current hypertension did not develop as a result of any 
incident during service.  Accordingly, the Board finds that 
hypertension was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  

II.  Entitlement To Service Connection For A
 Disability Manifested By Dizziness.

The veteran's service medical records do not contain any 
references to complaints of dizziness.  Although there is a 
record dated in July 1967 which shows that the veteran 
sustained a laceration of the scalp, there is no mention of 
the injury resulting in dizziness.  

The report of a medical history given by the veteran in 
October 1967 for the purpose of his separation from service 
shows that he denied having dizziness or fainting spells.  
The report of a medical examination conducted at that time 
also does not contain any mention of dizziness.  Neurologic 
evaluation was normal.  

The veteran filed a claim for disability compensation with 
the VA in July 1970 in which he requested compensation for a 
head injury.  However, he did not mention having dizziness.  
The report of a neuropsychiatric examination conducted by the 
VA in October 1970 shows that the veteran gave a history of 
having a head injury, but the report does not contain any 
mention of dizziness.  Similarly, the report of a general 
medical examination conducted by the VA in October 1970 shows 
that the veteran reported a history of having a laceration of 
the scalp and stated that he had soreness in his scalp, but 
again there was no mention of dizziness.  

The earliest records reflecting complaints of dizziness are 
treatment records dated in December 1995 from the Walker 
Baptist Medical Center which show that the veteran reported 
having chest pain and dizziness.  It was noted that his 
dizziness was of sudden onset after reaching down to lift up 
an object.  It was also noted that his past medical history 
was unremarkable.  The Board finds that these histories 
contradict the veteran's current contention that he has had 
dizziness since his period of service. 

During the hearing held in January 2001, the veteran 
testified that he believed that his dizziness was 
attributable to the blow on his head which occurred during 
service.  The Board notes again, however, that the veteran is 
not qualified to offer a medical opinion regarding the cause 
of a current medical disorder.  The only medical opinion 
regarding the cause of the veteran's dizziness is the report 
of an examination conducted by the VA in October 2002 in 
which the complaints were attributed to positional dizziness 
which the examiner characterized as a relatively benign 
disorder.  

Based on the foregoing evidence, the Board finds that a 
disability manifested by dizziness was not present during 
service and did not develop as a result of any incident 
during service.  Accordingly, the Board concludes that a 
disability manifested by dizziness was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).


ORDER

1.  Service connection for hypertension is denied.

2.  Service connection for a disability manifested by 
dizziness is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

